UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 6, 2015 Commission File Number: 0-23636 Hawthorn Bancshares, Inc. (Exact name of small business issuer as specified in its charter) Missouri 43-1626350 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 132 East High Street, PO Box 688, Jefferson City, Missouri 65102 (Address of principal executive offices) 573-761-6179 (Registrant's Telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 6, 2015 Hawthorn Bancshares, Inc. issued a press release announcing that its Board of Directors approved a quarterly cash dividend of 5 cents per common share, payable April 1, 2015 to shareholders of record at the close of business March 15, 2015. Item 9.01 Financial Statements and Exhibits. The full text of the press release is furnished as an exhibit to this report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hawthorn Bancshares, Inc. Date:March 6, 2015 By: /s/ David T. Turner Name: David T. Turner Title: Chairman, CEO & President Exhibit Index ExhibitNo. Description EX-99.1 Hawthorn Bancshares Announces Cash Dividend
